 


 HR 4913 ENR: To designate the facility of the United States Postal Service located at 816 East Salisbury Parkway in Salisbury, Maryland, as the “Sgt. Maj. Wardell B. Turner Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4913 
 
AN ACT 
To designate the facility of the United States Postal Service located at 816 East Salisbury Parkway in Salisbury, Maryland, as the Sgt. Maj. Wardell B. Turner Post Office Building. 
 
 
1.Sgt. Maj. Wardell B. Turner Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 816 East Salisbury Parkway in Salisbury, Maryland, shall be known and designated as the Sgt. Maj. Wardell B. Turner Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sgt. Maj. Wardell B. Turner Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
